Exhibit 10.17

[IMAGE - Government of Karnataka Registration Stamp Rs. 100]

THIS LEASE AND HIRE AGREEMENT (“Agreement of Lease”) executed at BANGALORE on
the 17-2-2005 (SEVENTEENTH day of FEBRUARY Two Thousand and Five):

 

BY:    1)   

MR. A. MAJEED alias MOHSIN,

aged about 48 years,

son of late A. Qader Adam,

at No. 14, Walton Road,

BANGALORE – 560 001

   2)   

MR. A. AZIZ QADER,

aged about 45 years,

son of late A. Qader Adam,

At No. 14, Walton Road,

BANGALORE – 560 001

   3)   

MR. A RASHEED RAZACK,

aged about 43 years,

son of Mr. A. Razack Adam,

residing at No. 51/1, Promenade Road,

Frazer Town, BANGALORE – 560 005

 

/s/ A.Majeed       /s/ A. Aziz Qader       /s/ A. Rasheed Razack      
/s/ A. Hameed Razack       /s/ A. Rahim Razack       /s/ A.G. Murlikrishnan

Page 1 of 22



--------------------------------------------------------------------------------

   4)   

MR. A. HAMEED RAZACK,

aged about 41 years,

son of Mr. A. Razack Adam,

residing at No. 51/1, Promenade Road,

Frazer Town, BANGALORE – 560 005

  

5)

  

MR. A. RAHIM RAZACK,

aged about 38 years,

son of Mr. A. Razack Adam,

residing at No. 51/1, Promenade Road

Frazer Town, BANGALORE – 560 005

      (hereinafter referred to as the “LESSORS”, which expression shall,
wherever the context so requires or admits, mean and include, their respective
heirs, executors, administrators and assigns) of the ONE PART;

IN FAVOUR OF:

      TRUESPAN SEMICONDUCTORS TECHNOLOGIES INDIA PRIVATE LIMITED, a Private
Limited Company incorporated as per the provisions of the Companies Act, 1956,
having its Registered Office at Vijeta No. 14, 2nd Floor, 80 Ft. Main Road, 4th
Block, Koramangala, Bangalore – 560 034, represented by its Director: MR. A.G.
MURLIKRISHNAN       (hereinafter referred to as the “LESSEE”, which expression
shall, wherever the context so requires or admits, mean and include, its
successors-in-title and assigns) of the OTHER PART.

Individually referred to as “Party” and together referred to as “Parties”.

 

/s/ A.Majeed       /s/ A. Aziz Qader       /s/ A. Rasheed Razack      
/s/ A. Hameed Razack       /s/ A. Rahim Razack       /s/ A.G. Murlikrishnan

Page 2 of 22



--------------------------------------------------------------------------------

WHEREAS:

 

I. The Lessors are the co-owners of the third floor of the building known as
“ADAM CHAMBERS” constructed on the property bearing No. 11, Richmond Road,
Bangalore, more fully described in the Schedule ‘A’ below and hereinafter
referred to as the “SCHEDULE PREMISES”, with Lessors 1 & 2 having undivided 25%,
25% and Lessors 3, 4 & 5 having equal in balance 50% share and interest
respectively in the Scheduled Premises; and whereas the Lessee has approached
the Lessors for the leasing of the Scheduled Premises.

 

II. The Lessors have agreed to give on lease the Schedule Premises along with
fixtures and fittings, more fully described in Schedule ‘B’ below and
hereinafter referred to as “SCHEDULE FITTINGS”, to the Lessee for a term of five
(5) years and the Parties hereto are desirous of recording the terms and
conditions agreed between them.

 

III. NOW THIS AGREEMENT OF LEASE WITNESSES AS FOLLOWS:

That in consideration of the rents/hire charges agreed to be paid by the Lessee
as set out in this Agreement of Lease and the Lessee agreeing to comply with the
covenants and conditions mentioned herein, the Lessors hereby agree to grant by
way of lease to the Lessee, the Schedule Premises for a period of five
(5) years, subject to the following terms and conditions:

 

/s/ A.Majeed       /s/ A. Aziz Qader       /s/ A. Rasheed Razack      
/s/ A. Hameed Razack       /s/ A. Rahim Razack       /s/ A.G. Murlikrishnan

Page 3 of 22



--------------------------------------------------------------------------------

1) RATE OF RENT/HIRE CHARGES:

 

  1.1) The rent/hire charges payable by the Lessee to the Lessors for first
three (3) years for the Schedule Premises and Schedule Fittings, more fully
described as Schedules A and Schedule B attached hereto and hereinafter together
referred to as “SCHEDULE PROPERTY” is as follows:

 

  (a) Rent Rs. 38.00 per sq. ft. per month

 

  (b) Hire charges Rs. 22.00 per sq. ft. per month

i.e. Rs. 2,36,820/-(Rupees Two Lakhs Thirty-Six thousand Eight Hundred and
Twenty only) per month.

 

 

1.2)

The rent/hire charges for 4th and 5th Year will be:

 

  (a) Rent Rs. 45.60 per sq. ft per month

 

  (b) Hire charges Rs. 26.40 per sq. ft. per month

i.e. Rs. 2,84,184/- (Rupees Two Lakhs Eighty Four Thousand One Hundred and
Eighty Four only).

 

 

1.3)

The Lessees shall pay the rent/hire charges regularly to the Lessors on or
before the 5th day of every month following the month for which it is due and in
ratio of the ownership of the Lessors as set out in para 1 above. The Lessors
shall forthwith issue receipts for the same.

 

  1.4) The Lessors and the Lessee hereby agree that the hire of the Schedule
Fittings and the lease of the Schedule Premises are co-terminus and cannot be
separate from each other.

 

/s/ A.Majeed       /s/ A. Aziz Qader       /s/ A. Rasheed Razack      
/s/ A. Hameed Razack       /s/ A. Rahim Razack       /s/ A.G. Murlikrishnan

Page 4 of 22



--------------------------------------------------------------------------------

2) DURATION:

The duration of the Lease in respect of the Schedule Premises shall be Five
(5) years, commencing from the day of handing over of the Schedule Premises on
or before 1st April 2005.

 

4) POSSESSION:

The Lessors will handover vacant possession of the Schedule Premises along with
Schedule Fittings to the Lessee on or before 24th March 2005.

 

5) PAYMENT OF TAXES:

The Lessors shall bear and pay the property taxes, rates and ceases payable to
Corporation of City of Bangalore/Bangalore Development Authority in regard to
the Schedule Premises together with future increases therein and no claim for
enhancement of rent or for contribution towards such taxes, ceases, levies or
increases shall be made by the Lessors or be entertained by the Lessee. The
Lessors agree that the Lessee shall not be liable to contribute towards or bear
or pay any charges, costs, expenses arising out of and relating to any
proceedings that may be instituted by the Lessors before any Forum, Court,
Authority, Statutory Committee resulting in reduction of statutory taxes,
levies, cesses, whether or not such reduction inures to the benefit of the
Lessee. In the event of the Lessors failing to pay the said taxes it will be
construed as material breach on the part of the Lessors and if demanded by the
Statutory Authority, the Lessees may at its discretion so as not to disrupt the
use of the Schedule Premises, if such

 

/s/ A.Majeed       /s/ A. Aziz Qader       /s/ A. Rasheed Razack      
/s/ A. Hameed Razack       /s/ A. Rahim Razack       /s/ A.G. Murlikrishnan

Page 5 of 22



--------------------------------------------------------------------------------

the Lessors failing to pay the said taxes it will be construed as material
breach on the part of the Lessors and if demanded by the Statutory Authority,
the Lessees may at its discretion so as not to disrupt the use of the Schedule
Premises, if such disruption is threatened, pay the municipal taxes under notice
to the Lessors and deduct the same from the next month’s rent/hire charges.

 

6) WATER/ELECTRICITY AND MAINTENANCE CHARGES ETC.:

 

  6.1)

The Lessors have informed the Lessee that the Schedule Premises has 40 KVA of
power. The Lessee shall bear and pay the electricity charges to the
builders/association of owners with regard to the consumption of power in the
Schedule Premises. The Lessors have informed the Lessee there is a common
electricity meter for the entire building and the distribution to the unit has
been done through separate meter and the Lessee shall regularly and without
default pay the electricity charges for such consumption as per the separate
meter provided therein from the date of the execution of this Agreement of
Lease. The Lessee shall furnish copies of bills and receipts acknowledging
payments every four (4) months. In the event of the Lessee failing to pay the
amounts due for the electricity, the Lessors may at their discretion under
notice to the Lessee pay the amounts due under this clause to ensure that the
electricity is not disrupted which will thereby affect the entire building in
which the Schedule Premises are situated. The Lessee shall repay the amounts
within

 

/s/ A.Majeed       /s/ A. Aziz Qader       /s/ A. Rasheed Razack      
/s/ A. Hameed Razack       /s/ A. Rahim Razack       /s/ A.G. Murlikrishnan

Page 6 of 22



--------------------------------------------------------------------------------

 

fifteen (15) days of such payment by the Lessors failing which it will be
construed as material breach on the part of the Lessee.

 

  6.2) The Lessors have informed the Lessee that the water connection which has
been provided by the authorities is common to the entire building in which the
Schedule Premises are situated that the Lessee shall pay the proportionate water
charges as and when due and demanded by the builders/association of owners. In
the event of the Lessee failing to pay such proportionate charges, the Lessors
may at their discretion under notice to the Lessee pay the amounts due under
this clause to ensure that the water supply is not disrupted which will thereby
affect the entire building in which the Schedule Premises are situated. The
Lessee shall repay the amounts within fifteen (15) days of such payment by the
Lessors failing which it will be construed as material breach on the part of the
Lessee.

 

  6.3)

The Lessee shall regularly pay the maintenance charges (approx. Rs. 3.50 per sq.
ft., per month, subject to changes) raised by the association of owners/builders
or any organization engaged for maintaining the Schedule Premises. The
maintenance charges shall be paid on the bills being raised without default and
before its due and the Lessee shall furnish copies of bills and receipts
acknowledging payments every four (4) months. In the event of the Lessee failing
to pay the amounts due for the maintenance, the Lessors may at their discretion
under notice to the Lessee pay the amounts due under this clause to ensure that
the services are not disrupted. The

 

/s/ A.Majeed       /s/ A. Aziz Qader       /s/ A. Rasheed Razack      
/s/ A. Hameed Razack       /s/ A. Rahim Razack       /s/ A.G. Murlikrishnan

Page 7 of 22



--------------------------------------------------------------------------------

 

Lessee shall repay the amounts within fifteen (15) days of such payment by the
Lessors failing which it will be construed as material breach on the part of the
Lessee.

 

  6.4) Fuel charges for Genset will be divided on sq. ft. basis.

 

7) USE OF PREMISES.

 

  7.1) The Lessee shall be permitted to use the Schedule Premises for commercial
purposes and the Lessee shall not carry on any activity in the Schedule premises
which is illegal, unlawful or which causes a public nuisance.

 

  7.2) The Lessee shall not store any inflammable items or any hazardous items
in the Schedule Premises.

 

8) BAR ON STRUCTURAL ADDITIONS/ALTERATIONS:

The Lessee shall not effect any structural additions or alterations of permanent
nature to the Schedule Premises without the prior written consent of the
Lessors.

 

9) ADDITIONAL POWER:

The Lessee will be entitled to make such application for additional power in the
Schedule Premises at their cost. The Lessors shall sign all such documents/deeds
as may be necessary and required for purpose of allotment of additional power in
the Schedule Premises and the refundable deposit/other expenses demanded by the
Karnataka Power Transmission Corporation Limited (KPTCL) for such

 

/s/ A.Majeed       /s/ A. Aziz Qader       /s/ A. Rasheed Razack      
/s/ A. Hameed Razack       /s/ A. Rahim Razack       /s/ A.G. Murlikrishnan

Page 8 of 22



--------------------------------------------------------------------------------

additional power shall be paid by the Lessee. The Lessors agree that on the
Lessee vacating the Schedule Premises, the Lessee will be entitled to surrender
the additional power and the Lessors shall as and when they receive back the
refund of the amounts from KPTCL, immediately reimburse the refundable deposit
to Lessee.

 

10) SUB-LETTING:

The Lessee shall not be entitled to assign this Lease or any part thereof,
sub-let, sub-lease, underlet, license, create tenancy, sub-tenancy or part with
possession directly or indirectly to any third party in respect of the whole or
part of the Schedule Premises unless the Lessee intends to or decides to vacate
the Schedule Premises during the lock-in period as specified under clause 19.1
below. In the event, the Lessee intends to vacate the Schedule Premises during
the lock-in period, then Lessors hereby agree that the Lessee shall be entitled
to sub-let, sub-lease, underlet, license, create tenancy or underlet the
Schedule Premises during the lock-in period to any other person or persons. This
clause shall not apply to any wholly owned subsidiary company or sister concern
of the Lessee. However in the event of any such assignments, the Lessee shall
give the Lessors a prior intimation in writing regarding such change and after
due satisfaction, the Lessors shall give consent for such change in writing to
the Lessee.

 

/s/ A.Majeed       /s/ A. Aziz Qader       /s/ A. Rasheed Razack      
/s/ A. Hameed Razack       /s/ A. Rahim Razack       /s/ A.G. Murlikrishnan

Page 9 of 22



--------------------------------------------------------------------------------

11) REPAIRS AND MAINTENANCE:

 

  11.1)  The Lessors represent that the Schedule Premises is fit for occupation
or use by the Lessee. In the event the Schedule Premises or part is currently
unfit for occupation or use by the Lessee, the Lessors shall remedy the defect
by carrying out all the necessary repairs and make the Schedule Premises fit for
occupation before handing over the Schedule Premises to the Lessee.

 

  11.2)  The Lessee shall maintain at their cost the Schedule Premises and
Schedule Fittings in a state of good repair (including AMCs).

 

  11.3)  The Lessors shall take care of any major repairs to the Schedule
Property which may in the nature of structural repairs, major leakage or repair
caused due to tempest, fire, earthquakes or any other natural calamity.

 

  11.4)  The Lessors will on being intimated of any major repairs get the same
repaired within thirty (30) days of the intimation being received failing which
it will be construed as material breach on the part of the Lessors and the
Lessee may at its discretion get the repairs carried out and deduct the amounts
spent from the rent/hire charges payable to the Lessors. In case of dispute
regarding the nature of major repairs, the Lessors and Lessee shall jointly
appoint a Certified Engineer and his decision shall be final and binding on both
the Parties.

 

/s/ A.Majeed       /s/ A. Aziz Qader       /s/ A. Rasheed Razack      
/s/ A. Hameed Razack       /s/ A. Rahim Razack       /s/ A.G. Murlikrishnan

Page 10 of 22



--------------------------------------------------------------------------------

12) INSPECTION:

The Lessors or their authorized agents shall have the right to enter upon and
inspect the Schedule Premises at all reasonable hours on any working day after
giving a twenty-four (24) hours written notice to the Lessee without causing any
disturbance/hindrance in the regular activities of the Lessee.

 

13) SALE:

In the event of the Lessors disposing of the Schedule Premises to any one other
than the Lessee, then in that event, such sale of the Schedule Premises/Schedule
Fittings shall be subject to the leasehold rights of the Lessee, and the Lessors
shall inform such purchaser of the leasehold rights of the Lessee herein and the
Lessors shall ensure that the future owner or successor-in-title to the Schedule
Premises shall agree to be bound by the terms of this Agreement of Lease. The
Lessee shall then be required to pay the lease rent/hire charges to the new
owner. The terms and conditions of this Lease shall continue to bind the Lessee
and the new Landlord/s as it is.

 

14) SUSPENSION:

In the event that the Schedule Premises or part thereof becomes unfit for
occupation or use by the Lessee by reason of the occurrence of any force majeure
event, the Lessee shall in from the Lessors by notice in writing, of the fact
that the Schedule Premises are unfit for use, and the payment of rent shall
remain suspended for the period commencing from the date of such until such time

 

/s/ A.Majeed       /s/ A. Aziz Qader       /s/ A. Rasheed Razack      
/s/ A. Hameed Razack       /s/ A. Rahim Razack       /s/ A.G. Murlikrishnan

Page 11 of 22



--------------------------------------------------------------------------------

as the Schedule Premises remains unfit for occupation or use. Provided that in
the event the Schedule Premises remains unfit for use for a period greater than
two (2) months for the date of notice, the Lessee shall be entitled to terminate
this Agreement of Lease forthwith.

 

15) INSURANCE:

 

  15.1)  The Lessee shall insure all equipments, furnitures, fixtures in the
Schedule Premises at its cost.

 

  15.2)  The Lessors at their cost, shall keep the Schedule Premises fully
insured and shall hand over a copy of such insurance policy to the Lessee. The
Lessee shall not be responsible for taking out the aforesaid insurance or paying
any insurance premium in this regard.

 

16) INDEMNIFICATION:

The Lessors will indemnify and keep indemnified the Lessee against all or any
claims, damages, costs and expenses relating to or arising out of defect in
title, subsisting or future encumbrances or related to the Lease of the Schedule
Premises and in relation to any work undertaken by the Lessors in respect of the
Schedule Premises, including any claims, damages, costs and expenses arising out
of or relating to any non-performance or breach of any law, rule, regulation,
order, sanction, proceedings, etc. by the Lessors. The Lessors shall also
indemnify Lessee from and against all or any claims, damages, costs and expenses

 

/s/ A.Majeed       /s/ A. Aziz Qader       /s/ A. Rasheed Razack      
/s/ A. Hameed Razack       /s/ A. Rahim Razack       /s/ A.G. Murlikrishnan

Page 12 of 22



--------------------------------------------------------------------------------

arising from any actions, known or unknown, by any third party which actions are
solely and absolutely attributable to Lessors and/or the Scheduled Premises.

 

17) AFFIXING OF BOARDS:

The Lessees will be entitled to affix a board of their company at a place
mutually agreed upon on the building and inside the Schedule Premises at the
cost of the Lessee (including payments towards statutory levies), provided
however that the “Adam Chambers” Board shall not be disturbed or concealed.

 

18) DEFAULT IN PAYMENT OF RENT/HIRE CHARGES:

In the event of the delay in payment of the rents/hire charges, the Lessee shall
become liable to pay interest on the delayed rent/hire charges at the rate of
2% per month or part thereof. This is without prejudice to clause 19.2 below.

19) TERMINATION OF LEASE:

 

  19.1)  The Lessee shall not terminate this Agreement of Lease for the first
three (3) years being the lock-in period, unless there has been a breach by the
Lessors.

 

  19.2)  By efflux of time.

 

  19.3) 

In the event of the Lessee committing any breach of any of the terms of this
Lease or defaults in payment of rent/hire charges for two (2) consecutive months
or as mutually agreed between the Parties and recorded in writing, then in that
event the Lessors shall give notice of such

 

/s/ A.Majeed       /s/ A. Aziz Qader       /s/ A. Rasheed Razack      
/s/ A. Hameed Razack       /s/ A. Rahim Razack       /s/ A.G. Murlikrishnan

Page 13 of 22



--------------------------------------------------------------------------------

 

default by the Lessee and the Lessee must, within 15 days of the receipt of such
notice, rectify such default failing which this Lease will stand terminated and
the Lessee shall hand over and deliver vacant possession of the Schedule
Premises to the Lessors and the Lessors will have the right to resume possession
of the Schedule Premises.

 

  19.4)  In the event of the Lessee being ordered to be wound-up for any reasons
by any Court or direction and/or liquidator/receiver being appointed, this Lease
shall stand terminated and the Lessors shall become entitled to vacant
possession of the Schedule Premises and to resume possession as the benefit of
this Lease is not available to any third party. However this clause will have no
application in the event of mergers in which the Lessee company may be a part.

 

  19.5)  In the event of the Lessee is required to stop operations in
India/Bangalore on account of any action or direction by the Government of India
or Government of Kamataka or any other Central or State Authority, this Lease
shall stand terminated and the Lessee shall vacate the Schedule Premises failing
which the Lessors will be entitled to resume possession of the Schedule Premises
without further notice.

 

  19.6)  The Lessee may if it so desire terminate this Lease after three
(3) years lock-in period by giving six (6) months advance notice in writing
after the said period of thirty six (36) months, of the intention to terminate
the Lease without assigning any reasons or cause.

 

/s/ A.Majeed       /s/ A. Aziz Qader       /s/ A. Rasheed Razack      
/s/ A. Hameed Razack       /s/ A. Rahim Razack       /s/ A.G. Murlikrishnan

Page 14 of 22



--------------------------------------------------------------------------------

  19.7)  In the event of the Lessors committing breach of any of the terms of
this Agreement of Lease, the Lessee shall be entitled to terminate this Lease
after giving thirty (30) days notice to rectify the breach and on the failure of
the Lessors to rectify the breach within a reasonable time after receipt of the
said notice, the Lessee will be entitled to damages, if any, suffered due to
such breach, and the Lessee will also be entitled to terminate the Lease and be
ready for handing over possession of the Schedule Premises.

 

  19.8)  In the event of any damage being caused to the building in which the
Schedule Premises is situated or to the Schedule Premises so as to render the
same unusable, then in the that event the lease shall stand determined.

 

  19.9)  The Lessee agree that the Lessors shall upon termination of the Lease
in any of the circumstances mentioned in any of the clauses set out under 19.1
to 19.7 the Lessors shall be entitled to on such termination resume possession
of the Schedule Premises.

 

  19.10)  The lessee agree that in any of the eventuality of the termination of
the Lease as stated herein the Lessee is bound and liable to hand over full free
and vacant possession of the Schedule Premises, and in the event of the Lessee
were to continue the possession of the Schedule Premises even after the
termination of this Lease the Lessee shall be liable to pay monthly rent/hire
charges with an increase of 25% per annum over and above the last rent/hire
charges paid.

 

/s/ A.Majeed       /s/ A. Aziz Qader       /s/ A. Rasheed Razack      
/s/ A. Hameed Razack       /s/ A. Rahim Razack       /s/ A.G. Murlikrishnan

Page 15 of 22



--------------------------------------------------------------------------------

20) OTHER MATTERS:

The western side of the entire building in which the Schedule Premises are
situated is earmarked for two (2) wheeler parking and the Lessee shall be
entitled to use the same along with other occupants proportionately with no
additional charge.

 

21) RETURN OF PREMISES:

The Lessees shall on termination of lease or earlier determination of Lease in
terms hereof, return the Schedule Premises in the same condition when taken by
the Lessee on the execution of this Agreement of Lease subject to normal wear
and tear which is expected.

 

22) TAX DEDUCTION:

 

  22.1)  The Lessee shall deduct tax at source as may be applicable under law
and all other statutory deductions as may be required to be made on all payments
to be made to the Lessors and the Lessee shall provide Tax Deduction at Source
(TDS) certificates to the Lessors once in every three (3) months.

 

  22.2)  In the event TDS is deducted by the Lessee and the TDS Certificate not
given in time (before Lessors’ Income Tax Assessment), the Lessors shall treat
the amount deducted as arrears in rent and shall be entitled to recover the same
with interest calculated at the rate of 2% per month in any manner.

 

/s/ A.Majeed       /s/ A. Aziz Qader       /s/ A. Rasheed Razack      
/s/ A. Hameed Razack       /s/ A. Rahim Razack       /s/ A.G. Murlikrishnan

Page 16 of 22



--------------------------------------------------------------------------------

23) STAMP DUTY AND REGISTRATION CHARGES AND EXPENSES:

 

  23.1)  That the cost of stamp duty and registration charges and other
incidental expenses in connection with execution and registration of this Lease
and the renewed Lease shall be borne by the Lessee.

 

  23.2)  The Lessors shall come forward to register the Agreements to Lease on
demand by the Lessee.

 

  23.3)  If under any circumstance, the stamp duty and registration charges
becomes payable, the Lessors shall be entitled to pay the same and amounts so
paid shall be treated as arrears in rent and shall be recovered by the Lessees
as arrears of rent.

 

24) MODIFICATION/VARIATION:

No change, variation or modification of any of the terms and conditions set
forth herein shall be valid unless incorporated as an amendment to this Lease
and signed by the duly authorized representatives of both the Parties.

 

25) WAIVER/FORBEARANCE:

The Parties hereto agree that in the event of there being any delay in or
indulgence shown by either of the parties with regard to the enforcement of any
of the terms of this Lease, the same shall not be construed as a waiver on the
part of the Party showing such indulgence or tolerance and any such indulgence
or forbearance shall not be deemed to be a waiver of the rights and the Parties
shall be entitled to enforce such right without prejudice to such indulgence or
tolerance shown.

 

/s/ A.Majeed       /s/ A. Aziz Qader       /s/ A. Rasheed Razack      
/s/ A. Hameed Razack       /s/ A. Rahim Razack       /s/ A.G. Murlikrishnan

Page 17 of 22



--------------------------------------------------------------------------------

26) ARBITRATION:

The Parties agree that in case of any dispute arising in respect to this Lease,
the matter shall be referred to arbitration of an Arbitrator, in consonance with
the provisions of the Indian Arbitration and Conciliation Act, 1996, as may be
amended from time to time. The decision of the Arbitrator so appointed shall be
binding upon the Lessors and the Lessee.

 

27) LANGUAGE, JURISDICTION AND ARBITRATION VENUE:

The arbitration proceedings shall be held at Bangalore and conducted in the
English language. The courts in Bangalore shall alone have jurisdiction with
regard to this Lease.

 

28) GENERAL:

This Agreement of lease is executed in triplicate. One (1) copy shall be
retained by the Lessee and the other two (2) copies shall be retained by the
Lessors.

 

29) SEVERANCE:

In the event that any provision of this Lease or any of the conditions of them
are declared by any judicial or other competent authority to be void, voidable,
illegal or otherwise unenforceable or indications of the same are received by
either of the

 

/s/ A.Majeed       /s/ A. Aziz Qader       /s/ A. Rasheed Razack      
/s/ A. Hameed Razack       /s/ A. Rahim Razack       /s/ A.G. Murlikrishnan

Page 18 of 22



--------------------------------------------------------------------------------

Parties from any relevant competent authority, the Parties shall amend that
provision in such reasonable manner as achieves the intention of the Parties
without illegality or at the discretion of the Parties it may be severed from
this Lease and the remaining provisions of this Lease shall remain in full force
and effect unless the Parties decide that the effect of such declaration is to
defeat the original intention of the Parties in which event the Parties will
decide to terminate this Lease and the provision of clause 27 will not apply.

 

30) WHOLE AGREEMENT:

The Parties acknowledge that this Agreement and these conditions contain the
whole Agreement of Lease between the Parties and it has not relied upon any oral
or written representations made.

 

31) NOTICE:

No notice shall be deemed to have been served unless delivered under the
Registered Post Acknowledgement Due to the address stated below.

 

32) ADDRESS FOR NOTICE:

Unless otherwise notified in writing with acknowledgement due, the address for
notice/correspondence of either the Lessors or Lessees shall be as under:

 

Address of Lessors:

  

Lessor Nos. 1 and 2

No. 14, Walton Road,

Bangalore – 560 001

  

Lessor Nos. 3 to 5

No. 51/1, Promenade Road, Frazer Town

Bangalore – 560 005

 

/s/ A.Majeed       /s/ A. Aziz Qader       /s/ A. Rasheed Razack      
/s/ A. Hameed Razack       /s/ A. Rahim Razack       /s/ A.G. Murlikrishnan

Page 19 of 22



--------------------------------------------------------------------------------

Address of Lessees:

  

Vijeta No. 14, 2nd Floor, 80 Ft. Main Road,

4th Block, Koramangala

Bangalore – 560 034

                   OR   

3rd Floor, Adam Chambers

No. 11 Richmond Road,

Bangalore.

 

33) PERMISSION:

If any clearance certificate is required for the registration of the Agreements
to Lease the same shall be obtained by the Lessors at their cost.

 

34) HEADINGS:

The Headings to various clauses hereinabove, are given for sake of convenience
and easy reference only and they do not in any manner either govern or interpret
the meaning thereof.

35) CONSTRUCTION:

The Lessors warrant that the Schedule Premises is constructed as per the plan,
sanctioned by the Bangalore Mahanagara Palike.

 

/s/ A.Majeed       /s/ A. Aziz Qader       /s/ A. Rasheed Razack      
/s/ A. Hameed Razack       /s/ A. Rahim Razack       /s/ A.G. Murlikrishnan

Page 20 of 22



--------------------------------------------------------------------------------

SCHEDULE – ‘A’

The entire Third Floor of the Building known as “ADAM CHAMBERS” constructed on
the Property bearing No. 11 Richmond Road, Bangalore, having a super built up
area of about 3,947 feet.

SCHEDULE – ‘B’

Furniture and Fixtures

 

  •  

False Ceiling

 

  •  

Lights

 

  •  

Air-Conditions

 

  •  

Rooms

 

  •  

Work Stations/Chairs

 

  •  

Carpeted Flooring

 

  •  

Two Toilets

 

  •  

Pantry

 

  •  

Common Genset for Back-Up Power

 

  •  

Others to be given.

IN WITNESS WHEREOF, the PARTIES hereto have set their respective hands to this
AGREEMENT OF LEASE at Bangalore on the day, month and year first above written:

SIGNED AND DELIVERED by the within named LESSORS

 

1.   /s/ A. Majeed Alias Mohsin         Mr. A. MAHED alias MOHSIN     LESSOR – 1
2.   /s/ A. Aziz Qader         Mr. A. AZIZ QADER     LESSOR – 2 3.   /s/ A.
Rasheed Razack         Mr. A. RASHEED RAZACK     LESSOR – 3

 

/s/ A.Majeed       /s/ A. Aziz Qader       /s/ A. Rasheed Razack      
/s/ A. Hameed Razack       /s/ A. Rahim Razack       /s/ A.G. Murlikrishnan

Page 21 of 22



--------------------------------------------------------------------------------

4.   /s/ A. Hameed Razack     LESSOR – 4   Mr. A. HAMEED RAZACK     5.   /s/ A.
Rahim Razack     LESSOR – 5   Mr. A. RAHIM RAZACK    

in the presence of:

WITNESSES:

 

1.   

NARENDRA KAMATH

101, ROYAL CASTLE

KODI HALLI, HAL II

BANGALORE – 560008

 

/s/ Narendra Kamath                            

2.   

VINOD K GOPINATH

#107, MAANGALYA

6/1 BENSON CROSS RD

B’LORE – 46

 

/s/ Vinod Gopinath                                

 

SIGNED, SEALED AND DELIVERED

by the within Named LESSEES

M/S TRUESPAN SEMICONDUCTORS

TECHNOLOGY INDIA PRIVATE LIMITED,

Represented by its Director:

    MR. A.G. MURLIKRISHNAN     /s/ A.G. Murlikrishnan     LESSEE

in the presence of:

WITNESSES:

 

1.   

NARENDRA KAMATH

101, ROYAL CASTLE

KODI HALLI, HAL II

BANGALORE – 560008

 

/s/ Narendra Kamath                        

2.   

S.K. KANTHARAJ

No. 145, RAIN BOW RESIDENCY

JUNNASANDRA

SARJAPUR ROAD

BANGALORE

 

/s/ S.K. Kantharaj                            

 

/s/ A.Majeed       /s/ A. Aziz Qader       /s/ A. Rasheed Razack      
/s/ A. Hameed Razack       /s/ A. Rahim Razack       /s/ A.G. Murlikrishnan

Page 22 of 22